Clark, C. J.,
dissenting in Holton v. Holton (N.C.), 119 S.E. 751, (North Carolina belongs to the same school of thought about estates by the entireties as does Florida) said of the estate: “The sole effect of this retention, besides the denial of the interest of the wife in the property, is to afford opportunity to parties who may wish to exempt their property from liability for the debts of either husband or wife.”
Florida belongs in the latter group. English v. English (Fla.), 63 So. 822, decided that the married women’s acts did not affect estates by the entireties — virtually without any consideration of the authorities, and without the application of independent thought. Nothing was there involved except the right of survivorship. In 1920 the court decided that a creditor could not reach the husband’s share of the income because he had no share. The income was indivisible. Ohio Butterine v. Hargrave (Fla.), 84 So. 376.
The court adopted the conclusion reached in Chandler v. Cheney, 37 Ind. 39 (1871), and accepted the reasons given by the court for denying the husband’s creditor relief against the estate. The Indiana court proceeded to create an estate immune from creditors. The social good of protecting the home was the sole criterion. Whatever sense, if any, this made in Indiana it made none in Florida. So far as the protection of the home was concerned the constitutional provisions regarding the homestead accomplished that. No effort was made to justify an exemption from creditors as to all a man’s property. The Florida married women’s acts in 1920, unlike those in Indiana in 1871, contained no express preservation of estates by the entireties. It is true that in the Hargrave case the court mentions the effect of the married women’s acts but this was not reasoned out nor really discussed. There can be no doubt about what an estate by the entireties in Florida is today. It is a device by which property may be put beyond the reach of all future creditors.
To accomplish this, the unity of “control” has been added to the common law unities of time, title and possession. To the common law incapacity of the married woman to take a moiety of an estate is added her incapacity to take a moiety of the income. She is declared to be incapable of enjoying her indivisible right to the income if her husband’s creditors can reach any part of it. The notion behind this is that since husband and wife are one person the income as well as the fee is indivisible. It must inevitably follow, then, that a wife can *96have no accounting against her husband for the income, for how can a part of a person have an accounting from the other part? Of course, this sounds absurd but it is no more absurd than denying a creditor for the same reason.
So far as I have been able to ascertain, these courts which have added the unity of control have, with the exception of Maryland,1 been consistent in this — since they deny relief to the husband’s creditors because her interest in the income as well as the ownership is indivisible then for the same reason neither spouse can have accounting against the other. These cases are illustrated by the following: Bruce v. Sugg (N.C.), 13 S.E. 790; Otto F. Stiffel’s Union Brewing Co. v. Saxy (Mo.), 201 S. W. 67; Hurd v. Hughes (Del.), 109 Atl. 418; Hoffmann v. Newell (Ky.), 60 S. W. 2d 607; Wakefield v. Wakefield (Penn.), 25 Atl. 2d 841; Morrill v. Morrill (Mich.), 101 N.W. 209. In the latter case the court said: “Dickey v. Converse [(Mich.), 76 N. W. 80] is, in my opinion, an authority against, rather than in support of, the proposition under consideration. It was there decided that the husband has not — and this certainly means the wife has not — such interest in the crops that might be taken on execution. If the wife’s interest in such crops cannot be taken on execution, I do not think that it can be separated or set out to her on an accounting.”
So far as this particular case is concerned, to deny the wife a right to an accounting does not produce a shocking result, nor is it apt to wherever a man puts all or a substantial part of his business property in an estate by the entireties as a protection against creditors. It would produce injustice under other circumstances as where the wife has furnished a substantial part of the purchase price. At all events the notion of an indivisible income, besides its foundation on an outworn fiction, affords no practical basis for working out solutions of problems concerning management, control, the right to income and the rights of creditors. With the common law fiction of husband and wife being one person went the common law concept that for all practical purposes the “one person” was the husband. At least this made solutions possible. An impossible situation is created by vesting control equally in two persons, neither responsible to the other or to their individual creditors.
*97Perhaps it is possible to hope that the Supreme Court may still overrule the Hargrave and similar cases. The most recent of the married women’s acts provides that it shall not be construed to abolish estates by the entireties or any of its incidents, sec. 708.10, F. S. A.—so the English cases could not be overruled. The statute does not, however, define either the estate or its incidents. The incident of exemption from debt judicially created in the Hargrave case is no inherent part of the estate. What the courts are able to create they should be able to abolish. It is too late (except for the legislature) to abolish the estate; it is not too late to adopt the New York and New Jersey view that the estate, as modified by married women’s statutes, is in reality a tenancy in common with right of survivorship.

 McCubbin v. Stanford (Md.), 37 Atl. 214; Whitelock v. Whitelock (Md.), 143 Atl. 712; Masterman v. Masterman (Md.), 98 Atl. 537. No effort is made to rationalize the divergent results nor does the court appear to recognize its inconsistency.